



COURT OF APPEAL FOR ONTARIO

CITATION: Asghar v. Toronto (Police Services
    Board), 2021 ONCA 338

DATE: 20210520

DOCKET: M52233 (C68902)

Strathy C.J.O., Feldman and Sossin JJ.A.

BETWEEN

Sajjad Asghar

Plaintiff

(Appellant/Moving Party)

and

The Toronto Police Services Board, Members Chair
    Jim Hart, Marie Moliner (Vice-Chair), Mayor John Tory, Michael Ford Councillor,
    Councillor Frances Nunziata, Ainsworth M. Morgan, Lisa Kostakis

Defendants

(Respondents/Responding
    Parties)

and

The Toronto Police Chief (Ex-Incumbent) Mark
    Saunders

Defendant

(Respondent/Responding
    Party)

and

The Toronto Police Special Constable Joseph
    Pihura # 90483

Defendant

(Respondent/Responding Party)

Sajjad Asghar, acting in-person

Natalie Salafia, for the responding
    parties

Heard: in writing

REASONS
    FOR DECISION

[1]

The self-represented moving party, Mr. Asghar,
    brings this motion to review the order of the chambers judge, dated January 15,
    2021, dismissing Mr. Asghars interim motion for an order: (1) requiring the
    responding parties to produce certain video and audio recordings, transcripts
    etc.; (2) permitting electronic filing and service of all appeal materials;
    and (3) granting an extension of time to perfect his appeal.

[2]

The motion before the chambers judge was brought
    in the context of Mr. Asghars appeals from three orders of Ferguson J., all
    dated November 19, 2020, dismissing three separate actions brought by Mr.
    Asghar against the Toronto Police Services Board, a Toronto Police special
    constable, and various other Toronto municipal and police entities and
    officials. Ferguson J. found each of those actions to be frivolous, vexatious,
    and an abuse of process within the meaning of r. 2.1 of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 143.

[3]

Mr. Asghar filed a motion before the chambers
    judge seeking interim relief in one of his appeals, which bears the court file
    number C68902. The primary relief sought by Mr. Asghar on that motion was the
    production of video and audio recordings and transcripts allegedly depicting
    one of the respondents to that appeal, a Toronto Police special constable,
    inappropriately interacting with opposing and contentious parties while
    inside the ONCA courthouse. Mr. Asghar submitted before the chambers judge
    that footage from security cameras inside certain areas of the courthouse would
    be important for his appeal, urging that the panel who would decide that
    appeal needed to see the gravity of the situation.

[4]

On January 15, 2021, the chambers judge
    concluded there was no foundation to make the order requested and dismissed
    Mr. Asghars motion.

[5]

On this panel review motion, Mr. Asghar seeks to
    set aside the order of the chambers judge and obtain the same relief sought on
    the underlying motion. We decline to grant that relief.

[6]

A panel review of a chambers judges decision is
    not a
de novo
determination. Where the chambers judge has made a
    discretionary decision, the decision is entitled to deference and the reviewing
    panel will not interfere absent legal error or misapprehension of material
    evidence:
Machado v. Ontario Hockey Association
, 2019 ONCA 210, at
    para. 9. In addition, if the chambers judge committed an error in principle,
    the panel may intervene:
Yaiguaje v. Chevron Corporation
, 2017 ONCA
    827, 138 O.R. (3d) 1, at para. 21.

[7]

Applying the foregoing, we see no basis on which
    to interfere with the decision of the chambers judge.

[8]

Accordingly, Mr. Asghars panel review motion is
    dismissed.

[9]

We would note, however, that this court permits
    electronic service and filing of appeal materials: Consolidated Practice
    Direction Regarding Proceedings in the Court of Appeal During the COVID-19
    Pandemic, (March 15, 2021), at 34 and 43. As such, parties do not require an
    order of this court to electronically file and serve appeal materials.

[10]

We would further note that Mr. Asghars separate
    appeal bearing the court file number C68903 was perfected on February 4, 2021.
    That appeal is scheduled to be heard by a panel of this court on September 7,
    2021.

G.R. Strathy C.J.O.

K. Feldman J.A.

Sossin J.A.


